In a proceeding pursuant to Family Court Act article 8, the petitioner appeals from so much of an order of the Family Court, Kings County (Feld-man, J.H.O.), dated June 1, 2009, as, upon her withdrawal of the petition, dismissed the petition with prejudice.
Ordered that the appeal is dismissed, without costs or disbursements.
The petitioner consented to the entry of the order dated June 1, 2009, dismissing her family offense petition with prejudice. Accordingly, the appeal from that order must be dismissed, as no appeal lies from an order entered upon the consent of the appealing party, since a party who consents to an order is not aggrieved thereby (see CPLR 5511; Matter of Avery v Aery, 55 AD3d 1095, 1095-1096 [2008]; Matter of Gittens v Chin-On, 19 AD3d 596, 596 [2005]; Matter of Cooper v Administration for Children’s Servs., 293 AD2d 605 [2002]). Mastro, J.P., Miller, Leventhal and Belen, JJ., concur.